DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 20, 2022.
	Claims 19-32 are pending.  Claims 1-18 were canceled. Claim 19 is independent.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/698,141, filed on September 7, 2017.
Allowable Subject Matter
Claims 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 19, there is no teaching or suggestion in the prior art of record to provide the recited controller configured to determine a second voltage within a third range based on at least the first voltage, the third range being different from the first range and the second range, the second voltage being for reading the second bit, the controller configured to issue a third command, and in response to the issued third command, the semiconductor memory is configured to apply the second voltage to the first word line and read a third data item from the first memory cell, the third data item corresponding to the second bit, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825